standard of conduct, and thus, constituted misconduct that disqualified
                him from receiving unemployment benefits. The Employment Security
                Division's Board of Review declined further review of this determination
                and appellant sought judicial review in the district court, which denied the
                petition. This appeal followed. On appeal, appellant argues that the
                referee erred in finding that his termination was for misconduct because
                his employer knew that he had a health condition that should have
                relieved him from driving that class of commercial truck, but appellant felt
                he "had no choice but to comply" with the directive to make the delivery
                out of fear of keeping his job.
                              In reviewing an administrative decision in an unemployment
                benefits matter, this court, like the district court, determines whether the
                board acted arbitrarily or capriciously. NRS 233B.135(3)(f); McCracken v.
                Fancy, 98 Nev. 30, 31, 639 P.2d 552, 553 (1982). Judicial review, whether
                by the district court or this court, is limited to the record before the
                administrative agency, NRS 233B.135(1)(b), and the administrative
                decision will not be disturbed if it is supported by substantial evidence in
                the record.   Leeson v. Basic Refractories, 101 Nev. 384, 385-86, 705 P.2d
                137, 138 (1985). "Substantial evidence is that which a reasonable mind
                could find adequate to support a conclusion."       Kolnik v. Nev. Emp't Sec.
                Dep't, 112 Nev. 11, 16, 908 P.2d 726, 729 (1996).
                              Under NRS 612.385, if a person was discharged from work for
                "misconduct," he or she is ineligible for unemployment benefits. A willful
                violation of duties or disregard for an employer's interests may constitute
                such misconduct.     Garman v. State, Emp't Sec. Dep't, 102 Nev. 563, 565,
                729 P.2d 1335, 1336 (1986) (defining misconduct "as a deliberate violation
                or a disregard of reasonable standards, carelessness or negligence showing

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                substantial disregard of duties" (internal quotation omitted)); see also
                Emp't Sec. Dep't of Nev. v. Verrati, 104 Nev. 302, 304, 756 P.2d 1196, 1997-
                98 (1988).
                             Having reviewed appellant's arguments and the record on
                appeal, we conclude that substantial evidence supports the appeals
                referee's finding that appellant was discharged for reasons constituting
                misconduct, and thereby, disqualified from receiving unemployment
                benefits. Notably, the appeals referee considered appellant's testimony,
                and made the factual determination that appellant had not informed his
                employer that his commercial driver's license had expired. The
                administrative record supports this finding. See Lellis v. Archie, 89 Nev.
                550, 554, 516 P.2d 469, 471 (1973) (recognizing that this court will not
                substitute its judgment for that of the referee on issues of credibility or the
                weight of the evidence).
                             Appellant's failures to maintain the necessary driver's license
                for his employment, and to notify his employer that he did not possess a
                valid license for the truck he was instructed to drive, demonstrates a
                disregard of reasonable standards of conduct.        See Richardson v. Miss.
                Emp't Sec. Comm'n, 593 So. 2d 31, 34-35 (Miss. 1992) (concluding that the
                failure to maintain a driver's license required as a condition of
                employment amounted to misconduct disqualifying the appellant from
                receiving unemployment benefits); see also Garman, 102 Nev. at 565, 729
                P.2d at 1336 (explaining that when misconduct is a mixed question of law
                and fact, the agency's determination must be given deference similar to
                that given to findings of fact when supported by substantial evidence).




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
Accordingly, the Board's decision to affirm the appeals referee's ruling was
not arbitrary or capricious, and thus, we affirm the district court's denial
of appellant's petition for judicial review.
             It is so ORDERED.




                                               Gibbons




                                               Douglw


                                                                         '   J
                                               Saitta


cc: Hon. Douglas W. Herndon, District Judge
     Douglas Villwock
     State of Nevada/DETR
     Eighth District Court Clerk




                                        4